                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SHAUN WOODY,

                       Plaintiff,

 v.                                              Case No. 19-cv-639-NJR-GCS

 DAVID STANLEY CONSULTANTS,
 LLC, and AMERICAN COAL
 COMPANY,

                       Defendants.


                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       On October 29, 2019, the Court was notified that American Coal Company (a

subsidiary of Murray Energy Holdings Company) filed for Chapter 11 bankruptcy in the

United States Bankruptcy Court for the Southern District of Illinois (Doc. 20). On October

30, 2019, the Court subsequently ordered the parties to brief the issue of the automatic

bankruptcy stay, 11 U.S.C. § 362, and whether this case should be stayed completely or

only as to Defendant American Coal Company (Doc. 21).

       On November 13, 2019, the parties filed their responses (Docs. 24 and 25). Plaintiff

argues that “the clear language of Section 362(a)(1) . . . extends the automatic stay

provision only to the debtor filing bankruptcy proceedings and not to non-bankrupt co-

defendants,” citing Pitts v. Unarco Industries, Inc., 698 F.2d 313, 314 (7th Cir. 1983).

       Defendant David Stanley Consultants, LLC argues, however, that while an

automatic stay is generally limited to debtors, courts will stay a case as to non-debtor

defendants when the debtor is an indispensable party and a district court has the inherent

                                         Page 1 of 3
power to stay proceedings when the interests of justice require. Thus, David Stanley

Consultants, LLC argues that the case should be completely stayed because American

Coal Company is an indispensable party given the common questions of law and fact

that must be addressed against both Defendants (Doc. 24). Further, it argues that staying

the case is in the interest of judicial economy because it will prevent discovery against the

debtor during the bankruptcy, will prevent wasteful and duplicative litigation, and will

cause Plaintiff no prejudice (Id.).

       The Court agrees with Defendant David Stanley Consultants, LLC that a stay of

the entire proceeding is appropriate since Defendant American Coal Company is an

indispensable party. See, e.g., Burk ex rel. Burk v. Steve & Barry’s Illinois, LLC, No. 07-CV-

0349-MJR, 2008 WL 4900717, at *2 (S.D. Ill. Nov. 13, 2008) (the plaintiff alleged race

discrimination against two defendants, one defendant entered Chapter 11 bankruptcy,

and the court stayed the entire case after concluding that the debtor was an indispensable

party). The allegations against Defendants share facts in common, give rise to the same

questions of law as to racial discrimination/harassment in violation of Title VII, and seek

damages and attorney’s fees from each defendant (Doc. 1).

       Further, the interests of justice and judicial economy warrant a stay for the reasons

cited by David Stanley Consultants, LLC. Considering the intertwined nature of

Plaintiff’s claims against both Defendants and the Defendants’ relationships, requiring

Plaintiff to proceed against David Stanley Consultants, LLC would cause prejudice to

both Defendants. To the contrary, Plaintiff has cited to no real prejudice that would result

from a complete stay.

       Accordingly, the Court STAYS this case as to all proceedings. The parties shall

                                        Page 2 of 3
notify the Court when the bankruptcy proceeding has concluded. Counsel for Defendant

American Coal Company is DIRECTED to file a status report on or before May 4,

2020 advising the Court as to any developments in the bankruptcy proceeding.

      IT IS SO ORDERED.

      DATED: November 26, 2019


                                             ____________________________
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                    Page 3 of 3
